THE THIRTEENTH COURT OF APPEALS

                                   13-18-00210-CR


                              THE STATE OF TEXAS
                                      v.
                             REYNALDO MARTINEZ JR.


                                  On Appeal from the
                  County Court at Law No. 2 of Victoria County, Texas
                              Trial Cause No. 2-108475


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 22, 2019